t c memo united_states tax_court estate of lillie rosen deceased ilene field and herbert silver co-personal representatives petitioner v commissioner of internal revenue respondent estate of lillie rosen deceased donor ilene field and herbert silver co-personal representatives petitioner v commissioner of internal revenue respondent docket nos filed date marvin a kirsner daniel d mielnicki g michelle ferreira and jerome m hesch for petitioners john t lortie kenneth a hochman and jennifer duval specially recognized for respondent memorandum findings_of_fact and opinion laro judge in docket no the estate of lillie rosen deceased ilene field and herbert silver co-personal representatives petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in the federal estate_tax of the estate of lillie rosen decedent’s estate in docket no the estate of lillie rosen deceased donor ilene field and herbert silver co-personal representatives petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in the federal gift_tax of lillie rosen decedent the cases resulting from these petitions were consolidated for purposes of trial briefing and opinion following concessions by the parties and a trial of the remaining issues we decide whether decedent retained the possession or enjoyment of or the right to the income from property transferred to the lillie rosen family limited_partnership lrflp with the result that the property is includable in her gross_estate under sec_2036 we hold she did given this holding we need not and do not consider respondent’s other arguments in support of respondent’ sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure determination that the property is includable in decedent’s gross_estate preface findings_of_fact some facts were stipulated and the stipulated facts are incorporated herein by this reference herbert silver decedent’s son and ilene field decedent’s daughter collectively decedent’s children are co-personal representatives of decedent’s estate when the petitions were filed in these cases decedent’s son resided in coconut creek florida and decedent’s daughter resided in wilmette illinois decedent and her family decedent was born on date and she died on date at the age of decedent’s children are her only children decedent’s son is married to greta silver decedent’s daughter-in-law and their children are benita silver levin alan silver and daniel silver decedent’s daughter is married to gerson field decedent’s son-in-law and their children are andra kossy and debra levens as of date decedent’s son wa sec_74 years old decedent’s daughter was years old and they each had been married for years practice of law by decedent’s son-in-law and decedent’s formal gift-giving program decedent’s son-in-law has practiced as an attorney for more than years and he has regularly attended seminars on estate_planning and the federal estate_tax throughout his practice he has advised decedent on various legal matters including establishing a formal plan to make gifts to her descendants and their spouses collectively descendants decedent’s wealth consisted primarily of stocks bonds and cash decedent’s son-in-law most likely recommended the formal plan of gift giving as a form of estate_planning in decedent began the formal gift-giving plan under which she in her own capacity or apparently after through her daughter as decedent’s attorney-in-fact generally gave her descendants gifts in each of the ensuing years until her death before decedent and her daughter usually met once a year in chicago to select any particular stock or bond that would be given to each donee descendant decedent’s son-in-law kept records detailing these gifts in and decedent through her daughter as decedent’s attorney-in-fact gave cash to her then descendants as follows we note that jacob silver and benjamin silver each received dollar_figure a year in and while all of the other listed individuals who were not decedent’s children each received dollar_figure a year we are unable to find the reason the two named individuals were treated differently date of gift donee relationship to decedent gift decedent’s son decedent’s daughter decedent’s son-in-law decedent’s daughter-in-law alan silver daniel silver andra kossy debra leven sec_12 benita silver levin david kossy gary leven sec_12 marcus levin benjamin silver jacob silver rachael kossy nicole leven sec_1 decedent’s son decedent’s daughter decedent’s son-in-law decedent’s daughter-in-law alan silver daniel silver andra kossy debra leven sec_1 benita silver levin david kossy gary leven sec_1 marcus levin benjamin silver jacob silver rachael kossy nicole levens son dollar_figure daughter big_number son-in-law big_number daughter-in-law big_number grandson big_number grandson big_number granddaughter big_number granddaughter big_number granddaughter big_number grandson-in-law big_number grandson-in-law big_number great-grandson big_number great-grandson big_number great-grandson big_number great-granddaughter big_number great-granddaughter big_number son big_number daughter son-in-law big_number daughter-in-law big_number grandson big_number grandson big_number granddaughter big_number granddaughter big_number granddaughter big_number grandson-in-law big_number grandson-in-law big_number great-grandson big_number great-grandson big_number great-grandson big_number great-granddaughter big_number great-granddaughter big_number on date in lieu of a cash gift decedent gave her daughter a dollar_figure other gift the specifics of which we are unable to find decedent’s trust on date decedent formed a revocable_trust known as the lillie sachar rosen investment_trust a k a lillie investment_trust lillie investment_trust decedent was the trustee and settlor of the lillie investment_trust and decedent’s children were named in the underlying document trust document as successor cotrustees the trust document stated that decedent would transfer certain cash and securities to the trustee and that the trustee agrees that she will hold the cash and securities and all other_property real and personal acquired by her as trustee hereunder including any property acquired under the provisions of settlor’s will upon the trusts hereinafter set forth the trust document required that all of the trust’s income be distributed to or on behalf of decedent at least once every months and it allowed decedent as trustee to distribute to herself some or all of the trust’s principal the trust document stated that all principal and undistributed_income at the time of decedent’s death would be distributed in the following order to pay certain expenses and claims related to decedent to the extent that decedent did not have assets outside of the lillie investment_trust to pay those amounts dollar_figure to a_trust benefiting decedent’s mother if living dollar_figure to each of decedent’s living grandchildren dollar_figure to certain charitable organizations and one-half of any remaining amount in the lillie investment_trust to each of decedent’s children or if deceased to the benefit of his or her spouse and children the trust document set forth an extensive list of the duties and powers of the trustee the terms of the lillie investment_trust were amended three times first on date the terms of the lillie investment_trust were amended to state that decedent had changed her residence and domicile from illinois to florida effective as of that date second on date the terms of the lillie investment_trust were amended to state that the trustee could buy sell or trade securities on margin third on date the terms of the lillie investment_trust were amended upon the advice of decedent’s estate_planning attorney stuart feldman feldman to restate the terms of the lillie investment_trust by revoking all of the then-existing provisions and replacing them with new ones in relevant part the new provisions changed the order and amounts of distributions to be made upon decedent’s death and stated specifically that decedent’s children would serve as successor cotrustees in the event decedent was unable to manage her affairs the new provisions also stated i decedent shall be considered to be unable to manage my affairs if i am under a legal disability or by reason of illness or mental or physical disability am unable to give prompt and intelligent consideration to financial matters and the determination as to my inability at any time shall be made by my son herbert j silver and daughter ilene field and the trustee may rely upon written notice of that determination the provisions of the lillie investment_trust both before and after each amendment allowed decedent or any successor trustee to control and manage her assets and to make gifts to her descendants as desired also on date feldman prepared a will for decedent that listed her children as the co-personal representatives of her estate decedent’s powers of attorney on date decedent signed an illinois power_of_attorney naming her daughter as her attorney-in-fact with respect to the handling of decedent’s property this document was effective date and set forth a list of powers that decedent’s daughter had in her capacity as decedent’s attorney- in-fact with respect to the handling of decedent’s property although the document contained a section in which decedent could have added to these enumerated powers eg by giving decedent’s daughter the power to make gifts decedent stated in that section that there were no additions decedent signed a second illinois power_of_attorney on date naming her daughter as her attorney-in-fact for health care decisions that document also was effective date on date decedent signed two more illinois powers of attorney that named her daughter as decedent’s attorney-in- fact for health care and property decisions the date power_of_attorney for health care decisions became effective date the date power_of_attorney for property decisions became effective upon decedent’s incapacity defined in that document as a a court determination of my decedent’s disability because of my inability to manage my feldman prepared this document but did not deal directly with decedent in doing so estate or financial matters or b certification in writing to my agent by a physician familiar with my physical and mental condition that i am unable to transact ordinary business feldman prepared these date powers of attorney because he had concluded that the earlier power_of_attorney for property decisions did not allow decedent’s daughter to give away any of decedent’s property the date power_of_attorney for property decisions stated specifically in the section referenced above that allowed additions to the enumerated powers that decedent’s daughter as decedent’s attorney-in-fact with respect to decedent’s property could make gifts of decedent’s property when feldman prepared the powers of attorney in and he did not ascertain whether decedent was competent to effect those documents decedent’s medical history on or about date decedent’s daughter brought decedent to a neurologist in illinois reporting that decedent had been experiencing medical impairment for approximately years the specialist examined decedent and diagnosed her as suffering from a clear case of dementia with impairments in language memory concentration reasoning insight and judgment the specialist advised decedent’s regular doctor that decedent required close supervision hours a day in date decedent had retained a caretaker to assist her hours a day in decedent also was experiencing noticeable signs of alzheimer’s disease on or about date decedent’s children executed a document stating that they had concluded that by reason of illness or mental or physical disability lillie rosen is unable to give prompt and intelligent consideration to financial matters and is unable to manage her affairs the document referenced the language in the trust document that allowed decedent’s children to become successor cotrustees in such a situation and stated that they were accepting the roles as such decedent and decedent’s daughter jointly owned a condominium in miami beach florida decedent lived both there and in chicago illinois until when she became too ill to travel to florida at that time decedent moved permanently to an apartment that she leased in illinois so her daughter could assist her when her 24-hour caretaker was unavailable decedent remained in that apartment until date when she was admitted to the hospital on account of a major stroke that left her paralyzed and suffering from aphasia upon her release from the hospital she moved to a nursing home where she lived except for periodic stays in the hospital until date for year after the stroke her health insurance paid her room and board at the nursing home but it did not pay for her doctor’s bills or medication on date decedent moved to a hospice where she remained until she died formation of the lrflp in decedent’s son-in-law attended a seminar on family limited_partnerships and concluded from this seminar that decedent’s assets should be transferred to a family limited_partnership in order to reduce the value of her estate for federal estate_tax purposes decedent’s son-in-law contacted feldman who had been the estate_planning attorney for decedent’s daughter and decedent’s son-in-law since approximately and discussed with him the idea of transferring decedent’s assets to a family limited_partnership feldman informed decedent’s son-in-law and later decedent’s daughter that simply changing the form in which decedent’s assets were held from a_trust to a limited_partnership would generate significant tax savings feldman believed that such tax savings were a major and significant reason to form a limited_partnership into which decedent’s assets would be transferred feldman ultimately structured and formed the lrflp before doing so feldman discussed the matter several times with decedent’s son-in-law neither of decedent’s children for approximately years before this seminar decedent’s son-in-law had been attending other seminars sponsored by the entity that sponsored the referenced seminar those prior seminars always discussed estate_planning or federal estate_tax participated in these discussions on the basis of his general understanding of family limited_partnerships in the setting of the federal estate_and_gift_taxes and his conversations with decedent’s son-in-law feldman determined who would be the initial general and limited partners of the lrflp the amount that each initial partner would contribute and which assets decedent would and would not contribute to the lrflp feldman took the view that he represented each initial partner in the formation of the lrflp but in reality he had spoken only to decedent’s son-in-law until it came time for the documents to be signed at which time feldman also spoke to decedent’s daughter whose role in forming the lrflp was limited to signing the documents prepared by feldman as to that formation feldman never met with or spoke to decedent or decedent’s son to discuss the formation of the lrflp many years earlier feldman had met with decedent to discuss her view on estate_planning a view that did not include the formation of a limited_partnership into which she would transfer her assets at the relevant time underlying the formation of the lrflp feldman did not know whether decedent was competent but he did know that her health was not good a sec_5 as discussed below decedent and her children were the initial partners of the lrflp feldman ascertained the dollar amount that each of decedent’s children would contribute to the lrflp by setting the dollar amount of decedent’s contribution and then backing into the proportionate dollar amount that would correspond to each child’s partnership_interest of date the date that the lrflp was established decedent was suffering from full-blown alzheimer’s and decedent’s daughter knew as much also as of that date feldman had never spoken to decedent’s daughter or decedent’s son-in-law about decedent’s health or about her potential for tort or other personal liability on date decedent’s children signed a partnership_agreement for the lrflp lrflp agreement decedent’s daughter signed the lrflp agreement in illinois in the presence of feldman who notarized her signature she signed once as a general_partner of the lrflp in her capacity as trustee of the ilene field trust and a second time as the limited_partner of the lrflp in her capacity as cotrustee of the lillie investment_trust decedent’s son signed the lrflp agreement in florida outside feldman’s presence decedent’s son signed the lrflp agreement individually as a general_partner of the lrflp and a second time as the limited_partner of the lrflp in his capacity as cotrustee of the lillie investment_trust when decedent’s son signed the lrflp agreement he had never met or spoken with feldman upon signing the lrflp agreement decedent’s children and feldman were unaware of the dollar amount of any partner’s contribution to the capital of the lrflp on either october or feldman calculated all of those amounts and attached that calculation to the lrflp agreement as exhibit a on the same day feldman informed decedent’s daughter of the amount that each partner was to contribute to the capital of the lrflp under the lrflp agreement each of decedent’s children decedent’s daughter acting as trustee of the ilene field trust was named a general_partner of the lrflp with a 5-percent interest the lillie investment_trust was named the sole limited_partner with a 99-percent interest according to the lrflp agreement the lrflp was to terminate on date but it could terminate earlier with the consent of all partners or later with the consent of all general partners plus the limited partners holding a majority in interest of the partnership percentages as of a certain date the lrflp agreement stated that the principal_place_of_business of the lrflp was the residence of decedent’s son and that the purpose of the lrflp shall be the business of making protecting enhancing and otherwise dealing with purchasing trading acquiring disposing or otherwise investing on margin or otherwise domestically or otherwise in any type of security whether common_stock preferred_stock debt securities and rights options and warrants thereto or otherwise and all other activities incidental thereto b lending advancing arranging or providing financing to or entering into joint ventures with individuals partnerships corporations or other persons and all other activities incidental thereto and c any other purpose allowed by applicable law provided however that nothing in this agreement shall allow the partnership to make any investments or do any other things which shall not be permitted by the act defined in the lrflp agreement as the revised_uniform_limited_partnership_act of the state of florida as amended from time to time or any other corresponding provisions of succeeding law the lrflp agreement stated as to each partner’s initial contribution that simultaneously with the execution hereof each of the partners shall contribute property to the capital of the partnership the value of which is set forth opposite such partner’s name in exhibit a attached hereto the initial contribution the partners in exchange for their initial contributions to the capital of the partnership shall receive the partnership percentage set forth opposite their names in exhibit a the lrflp agreement stated that decisions concerning the management and control of the business affairs of the partnership and the investment of the property of the partnership shall be made solely by the general partners and that the general partners of the lrflp generally have the sole discretion to make and time the distribution of funds from the lrflp the lrflp agreement required that at all times during the continuance of the partnership proper and true books of account on the cash receipts and disbursements basis shall be kept in accordance with generally_accepted_accounting_principles wherein shall be entered particulars of all monies goods or this part of the lrflp agreement did not contain a section a as stated above exhibit a was not attached to the lrflp agreement when it was signed by decedent’s children exhibit a stated that decedent’s son and the ilene field trust would each contribute dollar_figure to the lrflp in exchange for a 5-percent general_partnership interest and that the lillie investment_trust would contribute dollar_figure in exchange for a 99-percent limited_partnership_interest effects belonging to or owing to or by the partnership or paid received sold or purchased in the course of the partnership’s business and all of such other transactions matters and things relating to the said business of the partnership as are usually entered in books of account kept by persons engaged in a business of like_kind and character such books of account shall be kept at the principal office of the partnership and each partner and the accountants attorneys and other designated agents of each partner shall at all reasonable times have free access to and the right to inspect the same the lrflp agreement stated that a partner in the lrflp needed the prior written consent of the general partners to transfer his or her interest in the lrflp unless the transfer was to or in trust for one of decedent’s descendants or to a charitable_organization none of the partners negotiated any of the relevant terms of the lrflp agreement those terms were set by feldman without consulting any of the partners on date a certificate of limited_partnership for the lrflp was filed with the state of florida on date decedent’s daughter acting as attorney-in-fact for decedent and as co-trustee of the lillie investment_trust caused dollar_figure in cash and marketable_securities to be transferred from the lillie investment_trust to the lrflp as consideration for the lillie investment trust’s 99-percent limited_partnership_interest those funds had been held at merrill lynch pierce fenner smith inc merrill lynch in the lillie investment trust’s account no 695-18x99 merrill lynch trust account on date decedent’s children acting as cotrustees of the lillie investment_trust had written merrill lynch to instruct it to transfer the funds from the merrill lynch trust account to a new account that the letter directed merrill lynch to open in the name of the lrflp on date merrill lynch opened account no 69f-07047 merrill lynch lrflp account in the name of the lrflp following the transfer of the assets from the merrill lynch trust account to the merrill lynch lrflp account the merrill lynch trust account was closed after the transfer there was no material_change in the manner in which the transferred assets were managed also on date before the general partners of the lrflp had contributed any funds to the lrflp decedent’s daughter acting as decedent’s attorney-in-fact gave each of decedent’s children a 4672-percent limited_partnership_interest in the lrflp on october and decedent’s children contributed dollar_figure apiece a total of dollar_figure to the capital of the lrflp as consideration for their initial 5-percent general_partnership interests the dollar_figure decedent through her daughter as decedent’s attorney-in-fact gave her son a dollar_figure cash gift approximately months later as mentioned earlier decedent through her daughter as decedent’s attorney-in-fact also gave the other cash gifts on date and date to her children and their respective spouses represented with rounding percent of the total assets of the lrflp at that time operation of the lrflp the lrflp conducted no business activity and had no business_purpose for its existence on its through forms u s partnership return of income the lrflp reported no trade_or_business income and claimed total deductions and ordinary losses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the specific items and amounts claimed as expenses were florida taxes dollar_figure -0- -0- dollar_figure dollar_figure amortization dollar_figure dollar_figure big_number -0- professional fee sec_1 -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number the professionals to whom these fees were paid appear to be feldman and the accountant who prepared these forms the record does not reflect who paid the accountant to prepare the and forms the lrflp also reported on its forms the following income from other than a trade_or_business portfolio_interest dollar_figure dollar_figure dollar_figure dollar_figure big_number dividend income big_number big_number big_number big_number big_number capital_gain loss big_number big_number big_number big_number tax-exempt_interest big_number big_number big_number big_number big_number other tax-exempt_income -0- -0- -0- -0- in preparing the forms the lrflp’s accountant relied primarily upon forms issued by the banks and brokerage houses and canceled checks that decedent’s daughter gave him the accountant obtained all other information by talking to decedent’s daughter and to decedent’s son-in-law the accountant forwarded the completed returns to decedent’s daughter who signed them on behalf of the lrflp no books were maintained as to any activity of the lrflp and the primary records that were kept by or for the lrflp were the merrill lynch account records the checkbook and related canceled checks and the bank and brokerage statements for the accounts bearing the name of the lrflp no formal or documented meetings were held between the general partners of the lrflp the following table is a summary of the assets held in the merrill lynch lrflp account on five dates equities dollar_figure dollar_figure big_number big_number big_number mutual funds big_number big_number big_number big_number big_number securities big_number big_number big_number big_number big_number municipal_bonds big_number big_number big_number big_number big_number corporate bonds -0- -0- big_number big_number big_number cd’s notes big_number -0- -0- big_number big_number cash -0- big_number big_number big_number total big_number big_number big_number big_number big_number although the amounts invested in equity versus debt changed somewhat from year to year the investment strategy of the general partners of the lrflp followed that of decedent when she had managed her investments in addition to this account decedent’s daughter also maintained at first national bank of decedent’s children each received copies of the referenced statements chicago a k a bank one fnbc checking account no fnbc lrflp checking account in the name of the lrflpdollar_figure on the date of decedent’s death the assets of the lrflp totaled dollar_figure and consisted of the following money market funds dollar_figure stocks big_number mutual funds big_number defined asset fund big_number certificate of deposit big_number corporate bonds big_number government bonds big_number government bonds big_number municipal bonds-go insured big_number municipal bonds-go uninsured big_number municipal bonds-revenue big_number other bonds big_number preferred stocks big_number other corporate bonds big_number other money market account big_number total big_number payment of decedent’s living_expenses and satisfaction of her gift-giving obligations following the transfer of her assets to the lrflp after the transfer of some of her assets to the lrflp decedent retained the followed assets asset amount 50-percent interest in the condominium in miami beach florida dollar_figure american national bank savings account no fnbc joint checking account big_number fnbc money market account no big_number fnbc certificate of deposit big_number decedent’s daughter and decedent also had joint checking account no at fnbc fnbc joint checking account annuity approximate value big_number yr social_security_benefits approximate value big_number mo jewelry furniture and other personal_property approximate value big_number following the transfer of decedent’s assets to the lrflp her retained assets were insufficient to pay her living_expenses and the cost of her formal gift-giving program when the lrflp was formed of her then descendants depended on an annual cash gift from decedent of at least dollar_figure and those individuals did not want to receive a portion of decedent’s limited_partnership_interest in lieu of cash decedent’s daughter knew that she would have to withdraw money from the lrflp to give on behalf of decedent dollar_figure to those family members in decedent’s daughter also knew that she would have to withdraw more money to pay some of decedent’s living_expenses decedent’s daughter called feldman in date and told him that she had to withdraw dollar_figure from the lrflp in that month to make gifts in date and that she would have to withdraw more funds in later years to pay decedent’s living_expenses for those later years feldman told decedent’s daughter to consider any withdrawal from the lrflp to be a loan to decedent from the lrflp decedent’s daughter did not discuss with decedent’s son the making of any such loans by the lrflp and decedent’s son was never involved in treating any amounts withdrawn from the lrflp as loans to decedent decedent’s children as the general partners of the lrflp never discussed how decedent would pay these amounts back from through after decedent’s social_security_benefits had been spent paying some of her living_expenses decedent’s daughter withdrew funds from the lrflp to pay decedent’s remaining living_expenses and to satisfy decedent’s obligations under her gift-giving plan those withdrawals came from the merrill lynch lrflp account and the fnbc lrflp checking account as follows dollar_figure was taken from the merrill lynch lrflp account to make the previously discussed dollar_figure gifts in dollar_figure from the merrill lynch lrflp account was used to pay decedent’s living_expenses dollar_figure from the fnbc lrflp checking account was used to make dollar_figure gifts to andra kossy and david kossy dollar_figure from the fnbc lrflp account was used to pay decedent’s living_expenses dollar_figure from the merrill lynch lrflp account was used to pay decedent’s living_expenses dollar_figure from the merrill lynch lrflp account was used to make gifts some in some in of dollar_figure to benita silver levin dollar_figure to andra kossy and dollar_figure to david kossy dollar_figure from the merrill lynch lrflp account was used to pay decedent’s living_expenses in addition to the withdrawals listed below on date decedent’s daughter transferred dollar_figure from the merrill lynch lrflp account to the fnbc lrflp checking account and then transferred that money back to the former account on date decedent’s daughter made this transfer and retransfer to avoid paying the florida intangible tax dollar_figure from the merrill lynch lrflp account was used to pay decedent’s living_expenses with one exception decedent’s daughter considered all of these withdrawals to be loans from the lrflp to decedentdollar_figure as relevant herein none of the other partners of the lrflp ever received from the lrflp a loan a distribution or a payment of a personal obligation demand notes two demand notes were prepared in connection with the use of the funds of the lrflp to benefit decedent the first note note was dated date and was in the stated amount of dollar_figure this amount reflected the withdrawal used to finance the previously discussed gifts in under the terms of note decedent through her daughter as decedent’s attorney-in-fact agreed to pay the lrflp dollar_figure plus interest at the blended annual rate for the year as published annually by the commissioner note contained no maturity_date but was payable on demand note stated that the lrflp could transfer additional funds for the benefit of decedent and that the terms of any additional transfer would be the same as those expressed in note neither feldman nor the lrflp kept the single exception concerned a dollar_figure withdrawal in date for some unexplained reason decedent’s daughter considered only dollar_figure of this amount to be a loan thus while we add the withdrawals to equal dollar_figure petitioners assert that the lent funds total dollar_figure dollar_figure - dollar_figure - dollar_figure dollar_figure contemporaneous_records of the amounts of the lrflp’s funds that were expended for decedent’s benefit after decedent died decedent’s children signed a second note note in note decedent’s children as cotrustees of the lillie investment_trust agreed to assume decedent’s purported liability under note in the amount of dollar_figure purportedly representing dollar_figure in principal13 plus dollar_figure in interest accrued to decedent’s death and to pay that amount to the lrflp with interest at the blended annual rate for the year as published annually by the commissioner note was dated date the date of decedent’s death but was not prepared until after that date note contained no maturity_date but was payable on demand note stated that the lrflp could transfer additional funds for the benefit of the lillie investment_trust and that the terms of any additional transfer would be the same as those expressed in note none of the funds reflected in either note or note were transferred for the benefit of decedent with any expectation of repayment from decedent or with any intent to enforce the terms of either note against decedent neither general_partner of the lrflp ever demanded from decedent any repayment of either note and the general partners were not concerned about receiving petitioners assert that note incorrectly reflects that dollar_figure of principal was owing rather than the dollar_figure discussed supra n before decedent’s death the repayment of any of the funds reflected in either note nor was there any stated security or collateral for any repayment of the funds reflected in either note during her life decedent never repaid any of the principal or interest reflected in note or note nor did decedent have the ability to repay those amounts unless she sold or the lrflp redeemed her interest in the lrflp for a price greater than those amounts as discussed below decedent’s limited_partnership_interest in the lrflp was redeemed after she died and her estate paid all of the amounts shown as due in the notes inclusive of principal and interest through a reduction of the proceeds that the estate received in the redemption gifts of the lrflp interests between date and date decedent’s daughter as decedent’s attorney-in-fact gave decedent’s descendants a total of percent of the limited_partnership_interest in the lrflp the specifics of these gifts were as follows as of date the number of decedent’s descendants had increased to on account of the births of zachary silver and julia anne levens and the apparent marriage of daniel and dana silver in each of the years from through decedent’s daughter as decedent’s attorney-in-fact gave cash or a limited_partnership_interest in the lrflp to of the descendants dana silver received a gift dollar_figure cash only in the record does not indicate whether dana silver remained continued date donee relationship lrflp interest decedent’s son son decedent’s daughter daughter zachary silver great-grandson julia anne levens great-granddaughter decedent’s daughter daughter decedent’s son-in-law son-in-law debra levens granddaughter benita silver levin granddaughter marcus levin great-grandson zachary silver great-grandson rachael kossy great-granddaughter julia anne levens great-granddaughter nicole levens great-granddaughter decedent’s son son decedent’s daughter daughter decedent’s son-in-law son-in-law decedent’s daughter-in-law daughter-in-law alan silver grandson daniel silver grandson debra levens granddaughter benita silver levin granddaughter marcus levin great-grandson benjamin silver great-grandson jacob silver great-grandson zachary silver great-grandson rachael kossy great-granddaughter julia anne levens great-granddaughter nicole levens great-granddaughter gary levens grandson-in-law decedent’s son son decedent’s daughter daughter decedent’s son-in-law son-in-law decedent’s daughter-in-law daughter-in-law alan silver grandson daniel silver grandson debra levens granddaughter marcus levin great-grandson benjamin silver great-grandson jacob silver great-grandson zachary silver great-grandson rachael kossy great-granddaughter julia anne levens great-granddaughter nicole levens great-granddaughter gary levens grandson-in-law decedent’s son son decedent’s daughter daughter decedent’s son-in-law son-in-law decedent’s daughter-in-law daughter-in-law alan silver grandson daniel silver grandson debra levens granddaughter benita silver levin granddaughter continued a descendant of decedent after gary levens grandson-in-law marcus levin great-grandson benjamin silver great-grandson jacob silver great-grandson zachary silver great-grandson rachael kossy great-granddaughter julia anne levens great-granddaughter nicole levens great-granddaughter post-death events when decedent died the lillie investment_trust held a 9988-percent limited_partnership_interest in the lrflp the following is a summary of the percentage ownership of the lrflp held by decedent and her descendants at that time interest holder percentage general partners ilene field trust decedent’s son limited partners lillie investment_trust decedent’s son ilene field trust gerson b field trust decedent’s daughter-in-law andra kossy as custodian for rachael kossy debra leven sec_1 debra levens as custodian for julia anne leven sec_2 debra levens as custodian for nicole leven sec_1 benita silver levin benita silver levin as custodian for marcus levin daniel silver alan silver daniel silver as custodian for benjamin silver daniel silver as custodian for jacob silver daniel silver as custodian for zachary silver gary leven sec_1 total after decedent died the lrflp redeemed the lillie investment trust’s limited_partnership_interest before the redemption but after decedent’s death dollar_figure was paid from the merrill lynch lrflpa account to the benefit of decedent for the period immediately preceding her death or her estate of that amount dollar_figure was used to pay decedent’s living_expenses dollar_figure was used to pay decedent’s funeral_expenses and dollar_figure was used to pay decedent’s or her estate’s legal fees the remaining dollar_figure was used to make dollar_figure bequests to decedent’s son alan silver daniel silver benita silver levin debbie levens andra field and a charitable_organization no note was prepared to reflect any of these payments on date dollar_figure from the fnbc joint checking account was used to pay the florida intangible tax on date the lrflp and the lillie investment_trust entered into the agreement for the redemption of the lillie investment trust’s limited_partnership_interest in the agreement the lrflp agreed to redeem the lillie investment trust’s limited_partnership_interest for dollar_figure on date the lrflp paid decedent’s estate dollar_figure of the redemption price and retained the dollar_figure balance in payment of the loans dollar_figure the balance paid to the lillie investment_trust was computed as follows redemption amount dollar_figure loans before death dollar_figure loans after death big_number interest accrued to date of death big_number interest accrued after date of death big_number big_number net_proceeds to decedent’s estate big_number at or about the same time decedent’s daughter as cotrustee of the lillie investment_trust opened merrill lynch account no 695-33k24 merrill lynch postdeath trust account in the name of the lillie investment_trust the account was funded on date with the just-referenced dollar_figure in and funds were paid to the benefit of decedent or her estate from the merrill lynch postdeath trust account as to these funds dollar_figure was paid to appraise the lrflp dollar_figure was paid for attorney’s fees dollar_figure was paid for the florida death_tax dollar_figure was paid for the federal estate_tax dollar_figure was paid for postage dollar_figure was paid for decedent’s funeral dollar_figure was paid for an accounting fee related to the florida intangible tax dollar_figure was paid for the florida intangible tax and dollar_figure was paid for the lillie investment trust’ sec_2001 form_1041 u s income_tax return for estates and trusts in addition on date decedent’s daughter wrote a check in the amount we use the term_loan in quotation marks for simplicity and do not intend to suggest that the underlying amounts were in fact loans for federal tax purposes of dollar_figure with respect to the tax deficiencies at issue the money that was used to fund that check was distributed from the lrflp pretrial order of date on date the court issued the following pretrial order in docket no for cause it is ordered that each of the parties shall file no later than date a memorandum issues memorandum setting forth- a the issues of fact including any issues subsidiary to ultimate issues and b the issues of law including any issues subsidiary to ultimate issues to be resolved by the court such issues should be set forth in sufficient detail to enable the court to decide the case in its entirety by addressing each of the issues listed a clear complete and concise exposition of each party’s position and the theory underlying that position with respect to each of the issues that are set forth pursuant to above in this regard each party shall include a statement in narrative form of what each party expects to prove it is further ordered that the statement of issues set forth pursuant to above shall control the admissibility of evidence at trial it is further ordered that neither party will be allowed to advance a position or theory underlying that position with respect to one or more of the issues set forth pursuant to above that is different from the positions or theories set forth pursuant to above respondent filed his issues memorandum on date eight days later petitioner in docket no filed an issues memorandum that stated the reason that the decedent and her children formed the lillie rosen family limited_partnership was to have a family business of making protecting enhancing and investing in the partnership’s assets this included trading acquiring disposing or investing in securities on behalf of the partnership’s partners preface opinion16 respondent determined that the assets of decedent transferred to the lrflp are includable in her gross_estate under sec_2036 according to respondent those assets were transferred in other than a bona_fide sale for full and adequate_consideration and decedent retained until her death the possession or enjoyment of or the right to the income from the during the trial of these cases petitioners elicited testimony from witnesses who included decedent’s children decedent’s son-in-law and feldman each named witness has a pecuniary interest in the outcome of these cases our perception of feldman and decedent’s son-in-law while viewing them testifying at trial coupled with our review of the record leads us to discount much of their testimony as unreliable our perception of decedent’s children while viewing them testifying at trial coupled with our review of the record leads us to discount the portion of their testimony that is inconsistent with objective evidence in the record we do not rely on the discounted testimony to support petitioners’ positions herein see 925_f2d_180 7th cir affg tcmemo_1989_103 as amended by tcmemo_1989_393 115_tc_43 affd 299_f3d_221 3d cir cf 422_f3d_1285 11th cir assets petitioners argue that sec_2036 does not apply because the assets were transferred in a bona_fide sale for full and adequate_consideration alternatively petitioners argue sec_2036 does not apply because decedent did not retain the possession or enjoyment of or the right to income from the transferred assets as a second alternative petitioners argue sec_2036 does not apply to all of the transferred assets because decedent gave away a 5502-percent limited_partnership_interest in the lrflp more than years before she dieddollar_figure petitioners assert that only those assets that decedent actually owned at her death are included in her gross_estate overview of sec_2036 congress has imposed a federal estate_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states see sec_2001 decedent’s taxable_estate equals her gross_estate less applicable deductions see sec_2051 decedent’s gross_estate includes the fair_market_value of all property to the extent provided in sec_2031 through see sec_2031 for purposes of this computation the petitioners argue that decedent gave away a percent limited_partnership_interest in the lrflp more than years before her death petitioners explain that decedent died on date and that the 5502-percent interest corresponds to the total of the limited_partnership interests that were the subject of decedent’s gifts in and to state the obvious decedent’s gifts in were not more than years before her death in parties dispute whether sec_2036 applies to the transferred assets in relevant part sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to income from the property congress enacted sec_2036 intending to bring within a decedent’s gross_estate transfers that are essentially testamentary--ie transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime 395_us_316 see also estate of 417_f3d_468 5th cir citing 474_f2d_1092 5th cir vacating 56_tc_815 affg tcmemo_2003_145 under sec_2036 decedent’s gross_estate will include the fair_market_value of the transferred assets to the extent that decedent retained possession or enjoyment of the assets for her life or for any other period that does not end before her death sec_2036 describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir in order not to have retained an interest described in sec_2036 decedent must have absolutely unequivocally irrevocably and without possible reservations parted with all of her title possession and enjoyment of the transferred assets 335_us_632 decedent will have retained an interest in the transferred assets to the extent that the assets were transferred with an understanding or agreement express or implied that the possession or enjoyment of or the right to the income from the assets would be for decedent’s pecuniary benefit see guynn v united_states supra pincite 73_tc_82 sec_20_2036-1 and b estate_tax regs see also 408_us_125 in the context of sec_2036 the word enjoyment denotes the receipt of a substantial present economic benefit as opposed to a speculative and contingent benefit which may or may not be realized such is so even if the retained_interest is not legally enforceable see 408_f3d_26 1st cir affg tcmemo_2004_39 3_f3d_591 2d cir affg 98_tc_594 114_tc_144 whether there was an understanding or agreement for decedent to retain possession or enjoyment of the transferred assets is determined from all of the facts and circumstances surrounding both the transfer itself and the assets’ subsequent use see estate of abraham v commissioner supra pincite we carefully scrutinize the facts and circumstances of this case because it involves an intrafamily transaction see 561_f2d_572 ndollar_figure 5th cir 164_f2d_870 7th cir affg 5_tc_443 estate of maxwell v commissioner t c pincite while intrafamily transactions are not barred by sec_2036 we test whether the resulting terms and conditions of the transfer of decedent’s assets to the lrflp were the same as if unrelated parties had engaged in the same transaction see 124_tc_95 petitioners have the burden_of_proof as their counsel acknowledged at trial bona_fide sale for adequate_and_full_consideration under a plain reading of sec_2036 decedent’s gross_estate does not include the value of property transferred in a bona_fide sale for an adequate_and_full_consideration in money or money’s worth petitioners argue primarily that the transfer of decedent’s assets to the lrflp was such a sale we disagree in the context of sec_2036 a finding of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth requires that the transfer must have been made in good_faith and the price must have been an adequate and full equivalent reducible to a money value sec_20_2043-1 estate_tax regs as this court has recently stated a transfer of assets to a family limited_partnership may meet this requirement if the record establishes that the family limited_partnership was formed for a legitimate and significant nontax reason and each transferor received a partnership_interest proportionate to the fair_market_value of the property transferred see estate of bongard v commissioner supra pincite cf estate of strangi v commissioner supra pincite the proper inquiry is whether the transfer in question was objectively likely to serve a substantial non-tax purpose 382_f3d_367 3d cir discussing the lack of legitimate business operations in concluding that a transfer to a family entity was not a bona_fide sale affg tcmemo_2002_246 after analyzing the record at hand in the light of the first prong of this test we conclude that this test has not been met given this conclusion we do not consider the second prong petitioners assert as to the first prong that the lrflp was formed for four legitimate and significant nontax purposes beyond estate_tax savings to protect the decedent’s assets during her lifetime and ultimately to provide limited_liability protection to the donees of the limited_partnership interests to create giftable assets that preserve value and cannot be easily liquidated in the short-term to facilitate decedent’s annual gifting program to her family and to provide for the common management of the lrflp’s assets during the decedent’s lifetime and after her death the credible_evidence at hand does not support this assertion to the extent that it relates to forming the lrflp for a reason other than the avoidance of federal estate and gift taxdollar_figure as an initial matter petitioner’s issues memorandum lists only the following reason for forming the lrflp t o have a family business of making protecting enhancing and investing in the partnership’s assets this included trading acquiring disposing or investing in securities on behalf of the partnership’s partners in order to qualify as a legitimate and significant nontax reason within the meaning of estate of bongard v commissioner supra pincite we must find that the reason was an important one that actually motivated the formation of that partnership from a business point of view see id the petitioners concede on brief that the lrflp was formed to reduce the value of decedent’s gross_estate for federal estate_tax purposes and to avoid paying federal estate_tax on the amount of the reduction reason must be an actual motivation not a theoretical justification for a limited partnership’s formation see id on the basis of the credible_evidence in the record we conclude that the transfer of decedent’s assets was not a bona_fide sale within the meaning of sec_2036 see estate of thompson v commissioner supra pincite transfer to a family limited_partnership is not a bona_fide sale if it does not provide the transferor some potential for benefit other than the potential estate_tax advantages that might result from holding assets in the partnership form we find that the overwhelming reason for forming the lrflp was to avoid federal estate_and_gift_taxes and that neither decedent nor her children had any legitimate and significant nontax reason for that formation decedent and her children were not even involved in the structure of the lrflp decedent’s son-in-law knew that decedent was wealthy and in the waning years of her life and he approached feldman to structure and form the lrflp to lower the federal estate and gift_tax that would be assessed on her wealth and the passing thereof the lrflp was structured and formed to hold decedent’s assets and to allow the assets to pass to decedent’s descendants with minimal tax any other reason that may have been discussed by decedent’s son-in-law and feldman at or after the time of formation was simply a theoretical justification that could be and was advanced in the event of a challenge to their estate_planning scheme the estate_planning nature of the lrflp is further revealed when we view the specific manner in which the lrflp was formed feldman established the terms of the lrflp without talking to any of the partners and he set each partner’s contribution_to_capital by first valuing decedent’s assets and her contribution_to_capital and then calculating all of the remaining numbers on the basis of his initial calculationdollar_figure as he testified i knew how much lillie rosen was putting in that represented percent so i used you know an algebraic formula to determine what additional percent would consist of so basically i took the value of her--of lillie rosen’s contribution and divided it by percent and came up with a total value of the partnership to equal percent then i subtracted lillie rosen’s contribution to come up with the percent interest and then i divided that in two they each put in half of percent notwithstanding the incredible subjective expressions of contrary intent espoused at trial by individuals connected with the lrflp the objective facts in the record support our conclusion that the transfer of decedent’s assets to the lrflp was not a bona_fide sale first the lrflp was not engaged in a valid functioning business operation and the lrflp served no legitimate or significant nontax purpose it operated simply as a while feldman testified that he consulted with decedent’s son and other family members before forming the lrflp we find that he spoke only to decedent’s son-in-law indeed decedent’s son testified that he did not remember ever meeting feldman and that the only time that he may have spoken to feldman was after decedent’s funeral vehicle for changing the form in which decedent held her beneficial_interest in the transferred assets see estate of harper v commissioner tcmemo_2002_121 see also estate of bongard v commissioner t c pincite although the lrflp did have some minimal economic activity consisting of its receipt of dividend and interest_income its apparent sale of a small portion of its portfolio and its reinvestment of the proceeds of matured bonds this passive_activity was not significant enough to characterize the lrflp as a legitimate business operation see estate of thompson v commissioner f 3d pincite or as suggested by petitioners a true joint_venture nor did the lrflp maintain the books of account required by the lrflp agreement books that would have been commonplace in a true business venture comply with all of the other terms of the lrflp agreement eg no capital contributions were made by any of the partners simultaneously with the signing of the lrflp agreement hold formal or documented meetings between the general partners or operate the way that a bona_fide partnership would have operated eg while the lrflp agreement was signed on date and a certificate of limited_partnership was filed days later the amount of each partner’s contribution to the capital of the lrflp was not set until date at the earliest see estate of bigelow v commissioner tcmemo_2005_65 second the partners of the lrflp did not negotiate or set any of the terms of the lrflp and decedent’s daughter as decedent’s attorney-in-fact cotrustee of the lillie investment_trust and general_partner of the lrflp stood on all sides of the transaction see estate of 417_f3d_468 5th cir estate of hillgren v commissioner tcmemo_2004_46 estate of harper v commissioner supra feldman singlehandedly set up everything connected with the lrflp without first discussing the matter with any of the partners see estate of harper v commissioner supra estate of korby v commissioner tcmemo_2005_103 estate of korby v commissioner tcmemo_2005_102 he decided who should be the general and limited partners and how much each partner would contribute to the lrflp he represented each initial partner in the formation of the lrflp and he chose the limited_partnership form solely so that decedent or her estate could claim discounts on the proportionate values of the assets that were reflected in the partnership interests that were either the subject of gifts or included in decedent’s gross_estate as decedent’s daughter conceded at trial feldman drew up the partnership_agreement and he was the one who told us what to do and how to do it third while the lrflp agreement was signed on date decedent did not make her initial contribution until date and decedent’s children did not make their initial contributions until october and dollar_figure the reported contributions of assets by decedent’s children also were de_minimis in relation to the assets contributed by decedent in fact given the cash gifts that decedent made to each of her children surrounding their contributions to the capital of the lrflp decedent arguably funded the lrflp all by herself see estate of reichardt v commissioner t c pincite finding the lack of a bona_fide sale for adequate_and_full_consideration where among other things the decedent’s children transferred nothing to the decedent or to the partnership we also note that decedent’s daughter acting as decedent’s attorney-in-fact gave both herself and her brother a 4672-percent limited_partnership_interest in the lrflp before they had even made their initial contributions fourth decedent acting through her daughter her attorney-in-fact and co-trustee of the lillie investment_trust transferred substantially_all of decedent’s assets including all of her investment_assets to the lrflp the management of the transferred assets was the same both before and after the transfer and no meaningful change occurred in decedent’s petitioners assert that decedent’s funds were not transferred upon the signing of the lrflp agreement because it took time to open the merrill lynch lrflp account and to transfer the funds into that account from the merrill lynch trust account we are unpersuaded decedent’s children waited more than weeks after the signing of the lrflp agreement even to ask merrill lynch to open the new account and to make the transfer relationship to her assets after the transfer see estate of schutt v commissioner tcmemo_2005_126 estate of korby v commissioner tcmemo_2005_103 estate of korby v commissioner tcmemo_2005_102 estate of schauerhamer v commissioner tcmemo_1997_242 we also note that during the first years of the lrflp’s existence ie the last years of decedent’s life decedent’s daughter as decedent’s attorney-in- fact gave away almost percent of decedent’s limited_partnership_interest fifth after the transfer of the assets to the lrflp decedent was unable to meet her financial obligations without using funds of the lrflp in fact all of the funds that were withdrawn from the lrflp were used for decedent’s benefit before decedent died that benefit included the payment of her personal living_expenses and the carrying out of her intent to make significant annual gifts to each of her descendants after decedent died that benefit included the satisfaction of the bequests set forth in the lillie investment_trust the payment of costs related to administering her estate and the satisfaction of her federal estate_tax liability the use of the lrflp’s funds to satisfy those obligations of decedent is inconsistent with a finding of a bona_fide sale see 382_f3d_367 3d cir estate of korby v commissioner tcmemo_2005_103 estate of korby v commissioner tcmemo_2005_102 estate of harper v commissioner tcmemo_2002_121 sixth the assets that were contributed to the lrflp consisted solely of marketable_securities and cash for the most part the assets of the lrflp appear not to have been traded by the lrflp which in part explains the minimal capital_gain income and loss reported by the lrflp as the court_of_appeals for the third circuit has suggested the mere holding of an untraded portfolio of marketable_securities weighs against the finding of a nontax benefit for a transfer of that portfolio to a family entity see estate of thompson v commissioner supra pincite this court also has agreed with that principle in cases where as here the securities were contributed almost exclusively by one person see estate of strangi v commissioner tcmemo_2003_145 estate of harper v commissioner supra seventh we note decedent’s age and health when the lrflp was formed in years before the lrflp agreement was signed decedent was suffering from dementia and alzheimer’s disease as of the beginning of she also had retained a caretaker to assist her hours a day the fact that decedent wa sec_88 years old and in failing health strongly supports our finding that the transfer of the assets was purely for the purpose of avoiding federal estate_and_gift_taxes accord estate of korby v commissioner tcmemo_2005_103 estate of korby v commissioner tcmemo_2005_102 such is especially so where as here decedent’s daughter as decedent’s attorney-in-fact transferred substantially_all of decedent’s assets to the lrflp and did not retain sufficient assets to support decedent for the rest of her life see estate of thompson v commissioner supra pincite nor does the credible_evidence in the record support the purposes that petitioners allege motivated the formation of the lrflp first as to petitioners’ claim that the lrflp was formed to create centralized_management decedent had centralized_management through the lillie investment_trust the lillie investment_trust held almost all of decedent’s assets and allowed her or a successor trustee to manage and control her assets in fulldollar_figure in fact even feldman admitted that decedent had centralized_management through the lillie investment_trust while feldman also stated that the lrflp allowed decedent to make gifts of a limited_partnership_interest without selling any assets we do not find that decedent before the transfer had to sell any of her assets to make the gifts that she then made eg she annually selected the stocks and bonds that were the for example decedent’s daughter as a successor co-trustee displayed her control_over decedent’s assets when she transferred the assets from the merrill lynch trust account to the merrill lynch lrflp account subject of each prior gift feldman also testified that placing the assets in the lrflp allowed the general partners to invest with fewer fiduciary restrictions than through the lillie investment_trust upon further questioning however feldman conceded that the general partners’ investments through the lrflp were not in fact more liberal than had been made through the lillie investment_trust and that the trust document could easily have been rewritten to give the cotrustees powers similar to those set forth in the lrflp agreement second as to petitioners’ claim that the lrflp was formed to limit decedent’s liability ie to protect her assets from her creditors petitioners have not persuaded us that the lrflp was likely to provide more meaningful creditor protection than the lillie investment_trust would have provided as we understand petitioners’ factual position as to this claim the lrflp was formed so that someone could not sue decedent and foreclose on her assets for payment of a judgment against her from a factual point of view however the record is devoid of persuasive evidence that the lrflp was formed with any such intent nor do we find that feldman informed either of decedent’s children before they signed the lrflp agreement that the lrflp was meant to limit the liability of decedent or any other limited_partner indeed feldman testified that before the lrflp was formed he never discussed with decedent’s daughter or decedent’s son-in-law the subject of whether decedent risked incurring personal liability on account of her actions feldman also conceded during his testimony that decedent did not drive a car or face any other specific type of liability except he stated possibly from her caretaker while feldman stated that decedent like any other individual always faced the risk that she could be sued on account of her actions we are unpersuaded by this statement of mere general applicability that limiting decedent’s personal liability was an actual purpose for forming the lrflp instead we hear that statement as nothing more than a theoretical justification for the formation of a limited_partnership such is especially so given that like decedent the general partners of the lrflp are elderly individuals who face similar risks of liability whereas a limited partnership’s assets are typically not protected from the liability of its general partners it seems that the formation of the lrflp with two individual general partners effectively increased the possibility that a creditor could foreclose on decedent’s transferred assetsdollar_figure although decedent’s daughter testified that feldman also did not know or investigate whether decedent was already protected against personal liability or whether in the case of the caretaker the employment relationship between decedent and her caretaker precluded the latter from suing the former on account of actions that arose in the course of that relationship feldman acknowledged that decedent had a renter’s insurance_policy but stated that he did not know the specific terms of that policy decedent had the potential to commit a tort we do not find that she had this concern when the lrflp was formed nor do we find that tort liability was a motivation for forming the lrflp or that decedent’s daughter had discussed this issue with her husband or her brother we also disagree with petitioners’ reasoning from a legal point of view petitioners assert that decedent’s creditors could not satisfy judgments against her by foreclosing on her interest in the lrflp but could only attach distributions that the lrflp actually made to her by contrast petitioners assert decedent’s creditors could satisfy judgments against her by foreclosing on the assets of the lillie investment_trust petitioners conclude from these assertions that the lrflp offered more creditor protection than offered by the lillie investment_trust we are unpersuaded whereas creditors can set_aside fraudulent transfers in both florida and illinois see fla stat ann sec west ill comp stat ann a west we are unpersuaded on the facts at hand that decedent’s creditors would not have been able to foreclose on substantially_all of decedent’s assets transferred to the lrflp see 330_f3d_954 7th cir friedman v heart inst of port st lucie inc so 2d fla nor are we persuaded that the transfer would withstand scrutiny in a bankruptcy court see eg movitz v fiesta invs llc in re ehmann bankr bankr d ariz third as to petitioners’ claim that the lrflp was formed to facilitate decedent’s gift giving and to preserve the value of her gifts even if gift giving were an actual reason for the lrflp’s formation it is not a significant nontax purpose that could characterize the transfer of decedent’s assets to the lrflp as a bona_fide saledollar_figure see estate of thompson v commissioner 382_f3d_369 estate of bigelow v commissioner tcmemo_2005_65 cf estate of bongard v commissioner t c pincite while petitioners also assert on brief that the lrflp was formed to avoid the burdens and costs associated with giving individual assets to each of the donees we are unpersuaded by this assertion petitioners did not include this assertion in their issues memorandum as a reason for forming the lrflp and it appears to be nothing more than an after-the-fact we note for completeness that we disagree with petitioners’ claim that gift giving was an actual reason for the formation of the lrflp in fact it appears to us that the making of gifts was made harder after that formation before the lrflp was formed decedent received monthly brokerage statements that listed the value of the stocks and bonds held at the brokerage firm afterwards any gift of a limited_partnership_interest had to be appraised for federal tax purposes a process that most likely is more time consuming and expensive than valuing the stocks and bonds directly such is especially so given that the appraisal of the limited_partnership interests would almost always include discounts for lack of control and lack of marketability and that the valuation of discounts is a subject on which taxpayers and the commissioner may reasonably disagree espousal made solely to defend their claim to the legitimacy of the transfer retention of possession or enjoyment of transferred property petitioners next argue that decedent did not retain the possession or enjoyment of or the right to income from the transferred assets after her assets were transferred to the lrflp we disagree we find that decedent transferred her assets to the lrflp and retained the lifetime possession and enjoyment of those assets pursuant to express or implied understandings and agreements in other words we find that the terms and conditions of the transfer of decedent’s assets to the lrflp were not the same as they would have been had unrelated parties been involved in the same transfer in fact we find it hard to conceive of unrelated parties’ engaging in such a transaction decedent’s daughter was decedent’s attorney-in-fact and decedent’s children were cotrustees of the lillie investment_trust and general partners of the lrflp the lrflp was funded with liquid_assets and decedent’s children as the lillie investment trust’s cotrustees had a fiduciary duty to decedent in effect standing in her shoes given the additional fact that the lrflp agreement allowed decedent’s children as general partners to make distributions to decedent when and in the amount they pleased we conclude that decedent had the same enjoyment of her assets that she had had before the assets were transferred to the lrflp we find it understood that decedent would receive distributions when and as she needed them the existence of an implied agreement is a question of fact that can be inferred from the circumstances surrounding a transfer of property and the subsequent use of the transferred property estate of bongard v commissioner supra pincite we find such an implied understanding or agreement when we view the conduct of the parties to the lrflp agreement as well as that agreement itself see estate of reichardt v commissioner t c pincite estate of rapelje v commissioner t c pincite first the lrflp was not a business operated for profit it was a testamentary device whose goal was to reduce the estate_tax_value of decedent’s assets before the transfer of decedent’s assets to the lrflp decedent directly paid her expenses and fulfilled her plan of gift giving after the transfer the lrflp used the assets received from decedent to pay indirectly the same types of expenses and conduct the same gift giving second decedent’s relationship to her assets did not change following their transfer to the lrflp and was not treated differently by either decedent’s daughter as decedent’s attorney-in-fact or the general partners of the lrflp decedent transferred substantially_all of her assets to the lrflp leaving her few liquid_assets on which to live where an individual conveys all or nearly all of his or her assets to a_trust or partnership the likelihood of an implied agreement allowing the individual to keep using the assets is the greatest see estate of reichardt v commissioner supra pincite estate of hillgren v commissioner tcmemo_2004_46 cf estate of strangi v commissioner f 3d pincite the presence of an implied agreement in such a situation is further revealed where as here funds of the lrflp were used to pay decedent’s living_expenses to make gifts to her descendants and after her death to pay the bequests under the lillie investment_trust and the expenses of her estate including years after her death her estate_taxes cf estate of strangi v commissioner f 3d pincite no funds of the lrflp were ever distributed to any of the other partners of the lrflp third decedent’s assets were transferred to the lrflp on the advice of counsel in order to minimize the tax on the passage of her estate to her descendants petitioners assert that the lrflp was an entity separate from decedent as stated above however the lifetime enjoyment and possession of transferred property may be retained by implied agreement decedent transferred her assets to the lrflp when she wa sec_88 years old and in poor health and the only other partners of the lrflp were decedent’s children decedent’s children did not prevent decedent from continuing to enjoy her transferred assets see estate of disbrow v commissioner tcmemo_2006_34 petitioners assert that the distributions from the lrflp to decedent were actually loans that did not constitute enjoyment of the underlying funds we disagree petitioners bear the burden of proving this assertion see rule a 925_f2d_180 7th cir affg tcmemo_1989_103 as amended by tcmemo_1989_393 800_f2d_625 6th cir affg tcmemo_1985_58 as we understand their factual claim supporting this assertion neither decedent nor decedent’s children foresaw that decedent would incur the amounts of health expenses that she did after her assets were transferred to the lrflp we consider this claim incredible when the lrflp was formed decedent was nearing years old and suffering from dementia and alzheimer’s disease the fact that an elderly individual in such a condition could be expected to incur major health expenses in later years cannot seriously be denied nor can it seriously be denied that decedent enjoyed the capital of the lrflp for the duration of her lifetime and that decedent’s children as the general partners of the lrflp never intended to seek repayment of the loans during decedent’s lifetime moreover we disagree with petitioners from a legal point of view debt for federal tax purposes connotes an existing unconditional and legally enforceable obligation to repay see frierdich v commissioner supra pincite 125_tc_72 and transfers between related parties are examined with special scrutiny see 513_f2d_800 5th cir 52_tc_255 affd 422_f2d_198 5th cir a transfer’s economic_substance prevails over its form see 286_f2d_285 6th cir and a finding of economic_substance turns on whether the transfer would have followed the same form had it been between the transferee and an independent lender see 555_f2d_364 3d cir the subjective intent of the parties to a transfer that the transfer create debt does not override an objectively indicated intent to the contrary see 730_f2d_634 11th cir affg tcmemo_1982_314 cf 728_f2d_945 7th cir affg tcmemo_1983_98 whether the withdrawal of funds from an entity by one of its owners creates a true debtor-creditor relationship is a factual question to be decided on the basis of all relevant facts and circumstances see 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also haber v commissioner supra pincite for disbursements to be bona_fide loans we must find that when the funds were disbursed there was an unconditional obligation and intent on the part of the transferee to repay the money and an unconditional intent on the part of the transferor to secure repayment see busch v commissioner supra pincite haag v commissioner supra pincite see also haber v commissioner supra pincite direct evidence of a taxpayer’s state of mind is generally unavailable so courts have focused on certain objective factors to distinguish bona_fide loans from among other things disguised distributions although objective factors are most often employed by courts to distinguish debt from equity in the setting of closely held corporations see hubert enters inc subs v commissioner supra pincite we consider them to be most helpful here accord gray v commissioner tcmemo_1997_67 factors used to determine whether a corporation’s transfer to a shareholder is a loan rather than a dividend miller v commissioner tcmemo_1996_3 factors used to determine whether a transfer was made with a real expectation of repayment and an intention to enforce a debt affd without published opinion 113_f3d_1241 9th cir the relevant factors used to distinguish debt from equity include the name given to an instrument underlying the transfer of funds the presence or absence of a fixed maturity_date and a schedule of payments the presence or absence of a fixed interest rate and actual interest payments the source of repayment the adequacy or inadequacy of capitalization the identity of interest between creditors and equity holders the security for repayment the transferee’s ability to obtain financing from outside lending institutions the extent to which repayment was subordinated to the claims of outside creditors the extent to which transferred funds were used to acquire capital assets and the presence or absence of a sinking_fund to provide repayment see hubert enters inc subs v commissioner supra pincite 91_tc_874 cf stinnett’s pontiac serv inc v commissioner supra pincite no one factor is controlling and courts must consider the particular circumstances of each case see busch v commissioner supra pincite recklitis v commissioner supra pincite each case turns on its own factors see slappey drive ind park v united_states f 2d pincite see also busch v commissioner supra pincite we analyze and weigh the facts of this case in the context of the relevant factors i name of certificate we look to the name of the certificate evidencing a transfer to determine whether the parties thereto intended that the transfer create debt although the issuance of a note weighs toward a finding of bona_fide debt see 464_f2d_394 5th cir the mere existence of a note is not dispositive the issuance of a demand note may not be indicative of genuine debt where the note is unsecured without a maturity_date and without meaningful repayments see stinnett’s pontiac serv inc v commissioner supra pincite we give little weight to the fact that the record contains note and note collectively promissory notes each of the promissory notes was a demand note with no fixed maturity_date no written repayment schedule no provision requiring periodic_payments of principal or interest no stated collateral and no repayments by decedent during her lifetime the lrflp also never demanded repayment from decedent or otherwise sought during her lifetime to enforce either note the facts that a note is due on demand and that the obligee never demanded payments support a strong inference that the obligee never intended to compel the obligor to repay the notes see id pincite such is especially so where as here only one of the promissory notes was prepared during decedent’s lifetime despite the fact that numerous payments had been made on her behalf although the payments to the benefit of decedent may have periodically been recorded as loans those postings provide little if any support for a finding of bona_fide debt see estate of thompson v commissioner f 3d pincite n roth steel tube co v commissioner f 2d pincite see also estate of strangi v commissioner tcmemo_2003_145 accounting entries alone are of small moment in belying the existence of an agreement for retained possession and enjoyment this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt ii fixed maturity_date and schedule of repayments the absence of a fixed maturity_date and a fixed obligation to repay weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner f 2d pincite the promissory notes had no fixed maturity_date or schedule for repayment while petitioners assert that each note was a demand note for which payment could have been requested at any time lrflp never made any such demand and more importantly decedent never had the ready ability to honor such a demand if and when one had been made moreover despite the lack of any repayment the lrflp continued to allow decedent to use its funds without any schedule for repayment as noted by the court_of_appeals for the eleventh circuit an unsecured note due on demand with no specific maturity_date and no payments is insufficient to evidence a genuine debt stinnett’s pontiac serv inc v commissioner supra pincite such is especially so where as here the choice of whether or when to make demand for repayment was within the discretion of decedent’s children and was not conditioned upon the occurrence of any stated event see id see also busch v commissioner f 2d pincite this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt iii interest rate and actual interest payments a reasonable lender is concerned about receiving payments of interest as compensation_for and commensurate with the risk assumed in making the loan see stinnett’s pontiac serv inc v commissioner supra pincite cf 308_us_488 in the business world interest is paid on debt as compensation_for the use or forbearance of money the absence of an adequate rate of interest and actual interest payments weighs strongly against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite although each of the promissory notes bore interest the facts of this case persuade us that the parties thereto did not intend that decedent during her lifetime actually pay any let alone a market rate of interest for_the_use_of the funds of the lrflp we do not believe that a reasonable lender would have lent the funds to decedent an elderly infirm woman with minimal assets in her name at the rate of interest stated in the promissory notes and with the intent to be repaid only after her death a transferor of funds who does not insist on reasonable interest payments for_the_use_of the funds may not be a bona_fide lender see stinnett’s pontiac serv inc v commissioner supra pincite we also note that decedent during her lifetime never paid any interest or principal to the lrflp for_the_use_of its funds this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt iv source of repayment repayment that depends solely upon the success of the transferee’s business weighs against a finding of bona_fide debt repayment that does not depend on earnings weighs toward a finding of debt see roth steel tube co v commissioner supra pincite 742_f2d_1311 11th cir an expectation of repayment solely from earnings is not indicative of bona_fide debt regardless of its reasonableness roth steel tube co v commissioner supra pincite see also stinnett’s pontiac serv inc v commissioner supra pincite 89_tc_816 deja vu inc v commissioner tcmemo_1996_234 the funds of the lrflp were used to benefit decedent with no expectation of repayment from her during her lifetime in addition as to the possibility of repayment the funds were placed at the risk of the business of the lrflp in that decedent’s ability to repay them depended primarily if not solely on the earnings and assets of the lrflp the only way that decedent could have repaid those amounts would have been for the lrflp to distribute formally some of its earnings to her or to redeem her limited_partnership_interest at a price greater than the amount reported as due while petitioners assert that the loans were ultimately repaid in connection with the redemption of the lillie investment trust’s limited_partnership_interest such a post mortem transaction serves only to strengthen our finding that decedent continued to enjoy the transferred assets up until her death this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt v capitalization thin or inadequate capitalization to fund a transferee’s obligations weighs against a finding of bona_fide debt see stinnett’s pontiac serv inc v commissioner supra pincite we consider this factor to be irrelevant in the context of this case and give it no weight vi identity of interest transfers made in proportion to ownership interests weigh against a finding of bona_fide debt a sharply disproportionate ratio between an ownership_interest and the debt owing to the transferor by the transferee generally weighs toward a finding of debt see id pincite estate of mixon v united_states f 2d pincite the only partner of the lrflp who used its funds was decedent this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt or at best for petitioners is irrelevant vii presence or absence of security the absence of security for the repayment of transferred funds weighs strongly against a finding of bona_fide debt see roth steel tube co v commissioner f 2d pincite lane v united_states supra pincite the promissory notes were unsecured while petitioners claim to the contrary stressing the fact that the amounts of the loans were less than the value of decedent’s limited_partnership_interest the mere fact that the balance of the transfers was less than the presumed fair_market_value of decedent’s interest in the lrflp does not necessarily make the transfers secured debt such is especially so where as here decedent’s daughter conceded at trial that she loved her mother and indicated that she would probably have continued to use the funds of the lrflp to pay her mother’s living_expenses as necessary this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt viii inability to obtain comparable financing the question of whether a transferee could have obtained comparable financing from an independent source is relevant in measuring the economic reality of a transfer see roth steel tube co v commissioner supra pincite estate of mixon v united_states supra pincite evidence that a transferee could not at the time of the transfer obtain a comparable loan from an arm’s- length creditor weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner f 2d pincite 95_tc_257 we do not believe that a creditor dealing at arm’s length would have lent decedent money under the terms that petitioners allege were entered into between decedent and the lrflp this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt ix subordination the subordination of purported debt to the claims of other creditors weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner supra pincite we do not know whether decedent had any creditors given that the loans from the lrflp were unsecured however the right of the lrflp to repayment would have been subordinate to the interests of any secured creditors this factor is either inapplicable or does not support a finding that decedent’s use of the funds of the lrflp created bona_fide debt x use of funds a transfer of funds to meet the transferee’s daily needs weighs toward a finding of debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner supra pincite decedent’s daughter as decedent’s attorney-in-fact used the funds of the lrflp to meet decedent’s daily needs but for those funds those needs most likely would have gone unsatisfied this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt or at best for petitioners is irrelevant xi presence or absence of a sinking_fund the failure to establish a sinking_fund for repayment weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite lane v united_states f 2d pincite decedent did not establish any fund to repay the promissory notes this factor weighs toward a finding that decedent’s use of the funds of the lrflp did not create bona_fide debt xii conclusion on the basis of our review of the record in light of the relevant factors we find it extremely improbable that an arm’s- length lender at the time of each use of the funds of the lrflp would have lent unsecured at a low rate of interest and for an unspecified period to an individual in decedent’s financial condition and with decedent’s weakened health security adequately stated_interest and repayment arrangements or efforts to secure the same are important proofs of intent and such proofs are notably lacking here economic realities require that decedent’s use of the funds of the lrflp be characterized as distributions to decedent and we so hold effect of sec_2035 petitioners next argue that the court if we conclude that the assets are includable in decedent’s gross_estate under sec_2036 must exclude from those assets the portion in addition to the factors mentioned above we note that no contemporaneous_records were kept as to the payments other than the recordings in the checkbook registers we consider the lack of more formal documentation to be especially notable given that decedent’s son-in-law prepared and kept detailed documentation for all of the gifts before thereof that relates to the limited_partnership_interest that decedent transferred by gift more than years before her death we disagree petitioners’ argument as we understand it is that this court in estate of bongard v commissioner t c pincite concluded that sec_2035 which pertains to assets transferred by gift within years of death limits the reach of sec_2036 petitioners are mistaken decedent continued to possess and enjoy the transferred assets up until her death accordingly sec_2036 includes those assets in her gross_estate epilog we hold for respondent we have considered all arguments by petitioners for a contrary holding and find those arguments not discussed herein to be without merit to reflect the parties’ concessions decisions will be entered under rule
